Citation Nr: 0904034	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as associated with herbicide exposure and 
exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension, 
claimed as associated with herbicide exposure and exposure to 
ionizing radiation.

3.  Entitlement to service connection for skin discoloration, 
claimed as associated with herbicide exposure and exposure to 
ionizing radiation.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1971 through May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In his statement of February 2003, the Veteran appears to 
raise concerns regarding claims that he had made in the 1970s 
for injuries suffered while on the flight deck, and 
references a circumcision and tooth extraction.  It is 
unclear whether the Veteran wished to make a claim regarding 
these conditions; however these matters are referred to the 
RO for appropriate action.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
Veteran's currently diagnosed hypertension is related to 
herbicide exposure, or exposure to ionizing radiation in 
service, or is otherwise related to service.  

2.  There is no competent medical evidence to show that the 
Veteran's skin discoloration is related to herbicide 
exposure, or exposure to ionizing radiation in service, or is 
otherwise related to service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  The criteria for service connection for skin 
discoloration are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hypertension, 
and skin discoloration.  In his November 2002 claim, the 
Veteran sets forth several theories for his claims.  He 
indicated that his hypertension onset in March 2001 and 
specifically claimed that it was due to his exposure to 
herbicides and ionizing radiation in service.  
See November 2002 VA form 21-526.  The Veteran also stated 
that his skin discoloration started in 1975, within one year 
of service, and was caused by his exposure to herbicides and 
ionizing radiation in service.  Id.

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

Service connection can also be established on a presumptive 
basis for certain chronic diseases that manifest within one 
year of service, or for certain diseases associated with 
exposure during service to either herbicides, or ionizing 
radiation.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309, 3.311.  

Under 38 C.F.R. §§ 3.307 and 3.309, certain chronic diseases 
shall be service connected if manifested within one year of 
service.  The list of chronic diseases includes hypertension  
under 38 C.F.R. § 3.309(a).

Service connection may also be granted on a presumptive basis 
for chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers and soft-
tissue sarcoma.  38 C.F.R. §§ 3.307, 3.309.  These 
disabilities are associated with exposure to an herbicide 
agent.  38 C.F.R. §3.309(e).  

Additionally, the Veteran asserts that his hypertension and 
skin discoloration were caused secondary to exposure to 
ionizing radiation during service. See November 2002 VA form 
21-526.  Specifically, he asserts that he was exposed to 
ionizing radiation during service on the USS Saratoga.  There 
are specific diseases which may be presumptively service-
connected if manifest in a radiation-exposed Veteran. 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). A "radiation-
exposed" Veteran is one who participated in a radiation-risk 
activity. A "radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, occupation of Hiroshima or Nagasaki 
during World War II, or presence at certain specified sites. 
38 C.F.R. § 3.309 (d)(3).  The Veteran does not claim to have 
been involved in a radiation-risk activity during service.  
Nonetheless, 
38 C.F.R. § 3.311(a)(2)(iii) allows the Veteran to otherwise 
be service-connected if it is determined that he had "other 
exposure" to ionizing radiation.  

38 C.F.R. § 3.311(b) provides a listing of radiogenic 
diseases, that is, diseases that may be induced by ionizing 
radiation, including leukemia, various cancers, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, parathyroid adenoma, tumors of the 
brain and central nervous system, and lymphomas other than 
Hodgkin's disease, which, while not accorded the benefit of 
regulations regarding presumptive service connection, have 
been determined 


potentially radiogenic in nature, and may be referred to the 
Under Secretary for Benefits for a determination as to 
whether it is at least as likely as not that the Veteran's 
listed disease resulted from exposure to radiation in 
service.  If a claim for service connection based upon 
exposure to ionizing radiation is based on a disease other 
than one of those listed at 38 C.F.R. § 3.311, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the Veteran has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311.


Hypertension
The Veteran does not claim, and the evidence does not show, 
that his currently diagnosed hypertension manifested within 
one year of service.  In his November 2002 claim, the Veteran 
stated that his hypertension onset in 1990, while under the 
care of Dr. Martin at the Atlanta Medical Center.  Records 
were requested from the Atlanta Medical Center, but VA 
received a negative response in April 2003.  There are 
records from another private physician, Dr. Baron, in the 
claims folder.  A September 2001 handwritten treatment note 
suggests that the Veteran's hypertension onset in 1993.  This 
is the earliest indication in the medical records of 
hypertension.  While the Veteran testified that he received a 
diagnosis of hypertension in 1975, Even if VA operated under 
the Veteran's statement that his hypertension onset in 1989, 
this is not within one year of his 1974 discharge from 
service.  As such, presumptive service connection is not 
warranted under 38 C.F.R. § 3.309(a).

Hypertension is not an enumerated disease associated with 
either herbicide exposure or exposure to ionizing radiation.  
38 C.F.R. § 3.309(d)-(e).  Nor has the Veteran provided 
medical evidence that his hypertension is a radiogenic 
disease under 38 C.F.R. § 3.311, despite being notified of 
the need for such evidence in a December 2002 letter from VA.  
As such, service connection for hypertension is not warranted 
under any presumptive theory.  



When a claimed disorder is not included as a presumptive 
disorder, direct service connection may nevertheless be 
established. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). For service connection, the claims folder must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303(a).

The medical evidence of record shows that the Veteran carries 
a current diagnosis of hypertension.  See September 2001 
Baron note.  However, there is no evidence linking the 
current diagnosis of hypertension resulted to a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Id.  The earliest indication 
of hypertension shows that it onset in 1993, nearly twenty 
years following service.  See September 2001 Baron note.  
There is no other medical evidence in the claims folder that 
the hypertension manifested any earlier than 1993, nor does 
the Veteran suggest at his February 2007 hearing that there 
are records in existence contemporaneous with his service 
regarding hypertension.  He did testify that he was first 
diagnosed with hypertension by Dr. Dubois in 1975, but this 
is not supported by the record and was a vague recollection 
on the veteran's part.  The service treatment records show no 
treatment for any sort of hypertensive disorder.  The record 
is devoid of any evidence of a nexus between the Veteran's 
hypertension and his active service.  Thus, service 
connection for hypertension is not warranted under 38 C.F.R. 
§ 3.303.  

Because the Veteran's hypertension did not manifest in 
service, or within one year of service, and is not a disease 
specifically enumerated in 38 C.F.R. §§ 3.309 and 3.311, 
service connection must be denied.

Skin Discoloration
The Veteran contends that he started to notice loss of skin 
pigmentation while in service after moving barrels of 
chemicals on the U.S.S. Saratoga.  See February 2007 hearing 
transcript, page 3.  He recalls reporting the condition in 
sick bay.  Id.  The service treatment records, however, do 
not show treatment or notation for skin pigmentation loss in 
service.  There is a treatment note dated November 1972 
showing complaints of severe headaches and nausea, as 
described by the Veteran at his hearing (see hearing 
transcript, page 6), but there are no statements about a skin 
condition anywhere in the service records.  

The Board has also reviewed all of the Veteran's available 
medical records since service.  This includes records from 
Dr. Baron and Dr. Dubois.  A March 1994 note in Dr. Dubois' 
records shows that the Veteran had "vitiligo on fingers, 
behind the ears."  Vitiligo is a chronic anomaly of the 
skin, usually progressive, consisting of depigmented white 
patches that may be surrounded by a hyperpigmented border.  
Dorland's Illustrated Medical Dictionary 2052 (30th ed. 
2003).  Its etiology is thought to be an autoimmune 
mechanism.  Id.  It is, however, not an enumerated disease 
associated with either herbicide exposure or exposure to 
ionizing radiation.  38 C.F.R. § 3.309(d)-(e).  Nor has the 
Veteran provided medical evidence that his skin condition is 
a radiogenic disease under 38 C.F.R. § 3.311.  As such, 
service connection for vitiligo, claimed as skin 
discoloration, is not warranted under any presumptive theory.  
Again, when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). For this the vitiligo, which the Board 
is willing to concede is currently diagnosed, must be shown 
to have resulted from a disease or injury incurred in or 
aggravated during service. 
See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. 
§§ 1110; 
38 C.F.R. § 3.303(a).

There is no evidence of treatment for a skin disorder in 
service or anytime prior to 1994, which is twenty years 
following service.  The Veteran stated that his skin 
discoloration originated in his "late 20's, early 30's."  
See hearing transcript, page 7.  He recalls Dr. Dubois 
stating that the skin disorder is connected to service, but 
there is no medical evidence of such a nexus opinion by Dr. 
Dubois.  See hearing transcript page 8.  The record is devoid 
of evidence of a skin condition in service.  



The only evidence suggesting that the Veteran's skin 
condition is related to service is the statements by the 
Veteran at the February 2007 hearing.  He contends that his 
skin condition is connected to his handling of chemicals in 
service on the U.S.S. Saratoga.  See hearing transcript, page 
8.  While the Board understands why the Veteran feels that 
his skin condition is related to handling chemicals in 
service, his statements are not competent medical evidence of 
a connection to service.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence of a nexus between the Veteran's 
skin condition and his active service is required for service 
connection.  There is no evidence connecting the Veteran's 
skin disorder to any event of service.  Service connected is, 
therefore, not warranted under 38 C.F.R. § 3.303. 

Because the Veteran's skin disorder did not manifest in 
service, and is not a disease specifically enumerated in 
38 C.F.R. §§ 3.309 and 3.311, service connection must be 
denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims for entitlement to service 
connection for hypertension and for skin discoloration.  
Sufficient evidence is available to reach a decision and the 
Veteran is not prejudiced by appellate review at this time.

VA sent the Veteran a letter in December 2002 informing him 
of the evidence necessary to establish entitlement to service 
connection.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
explained the various information needed to establish a claim 
based upon exposure to herbicides and radiation.  The letter 
also asked the Veteran to provide VA with any medical 
evidence he had regarding his claim medical conditions.  
Thus, this letter satisfied the requirements 


of 38 C.F.R. § 3.159(b)(1) (2006).  A March 2006 letter 
informed the Veteran of the type of evidence necessary to 
establish an effective date or a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA met its duty to notify.

VA also has a duty to assist the Veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the Veteran's 
statements, his service treatment records, and available 
private treatment records have been associated with the 
claims folder.  VA attempted to obtain all private medical 
records identified by the Veteran, but was met with a 
negative reply from the Atlanta Medical Center.  All 
available treatment records are associated with the claims 
folder.  The February 2007 hearing transcript is also of 
record.  The Veteran has been afforded the opportunity, but 
has not notified VA of any additional available relevant 
records with regard to his claims.  His response to the 
December 2002 letter requesting information regarding proof 
of exposure to radiation and herbicides was met with no 
information other than the name of the ship to which he was 
attached during service.  The questions regarding specific 
exposure went unanswered.

VA has done everything reasonably possible to assist the 
Veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the Veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for skin discoloration is 
denied.




REMAND

The Veteran is also seeking to establish service connection 
for diabetes mellitus on a presumptive basis due to his 
alleged exposure to herbicide agents during active service.  

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

Service connection can also be established on a presumptive 
basis for certain diseases associated with exposure during 
service to herbicides.  
See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Diabetes 
mellitus is such a disease.  38 C.F.R. §3.309(e).  

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  

In this case, the Veteran served almost his entire active 
duty period (August 1971 to May 1974) onboard the U.S.S. 
Saratoga.  This ship has been determined to have been 
offshore Vietnam during the Veteran's period of service.  
Recent litigation has confirmed that VA's regulation, cited 
above, does not include service offshore within the 
presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied.  However, in this case, the Veteran has 
repeatedly asserted that he did in fact step foot in Vietnam 
during his tour.  In particular, he stated that he would 
"travel back & forth to the airbase during [his] tour in 
Vietnam."  See Veteran's 


undated handwritten statement on PTSD questionnaire.  The 
Veteran also reported that he, on several occasions, was 
selected to be part of an air crew that unloaded items from 
the ship onto various locations in Vietnam.  See October 2003 
and April 2004 statements.

The RO took steps to confirm the whereabouts of the Veteran's 
ship during his period of service, but did not take steps to 
confirm the Veteran's various duties that may have taken him 
off of the ship and onto the shores of Vietnam.  Such records 
include ship logs and daily reports, which would document who 
came and went from the U.S.S. Saratoga during its period of 
time off the shores of Vietnam.  These records are within the 
custody of a federal department or agency and therefore fall 
under the 38 C.F.R. § 3.159(c)(2) duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Obtain ship logs, daily reports, and 
other potentially relevant data from the 
U.S.S. Saratoga for the period of time 
that the Veteran served, particularly for 
the period of time within which the ship 
was off the shores of Vietnam with the 
Veteran onboard.  Attempt to confirm the 
Veteran's reports that he periodically 
left the ship and went onto the grounds of 
Vietnam during the relevant time period.  
Make as many attempts as are necessary to 
obtain this federally controlled 
information.  

2.  Provide the Veteran an opportunity to 
submit additional evidence to confirm his 
presence in Vietnam, including witness 
statements, letters referencing such 
travel, or other evidence that would 
support his contention that he set foot in 
Vietnam.  

3.  Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


